WASHBURN*, J.
1. 297. CONTRACTS.
Where parties competent to do so make provision in a contract for its termination upon terms which are not unreasonable and harsh, but are equitable and just, it is the duty of courts to enforce the same.
*4702.704. LAND CONTRACTS — 997. Real Estate.
Where land was sold on land contract, and the purchaser took possession, and later died, and the vendor thereafter took possession under the contract and resold said land on land contract, and delivered possession to the purchaser, the possession of such vendee is the possession of the vendor, within the meaning of the statute authorizing actions to quiet title.
(Pardee, PJ., and Funk, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.